Cite as 2015 Ark. 384


                SUPREME COURT OF ARKANSAS

                                                Opinion Delivered October 22, 2015

        IN RE SUPREME COURT
        COMMITTEE ON CHILD
        SUPPORT; ADMINISTRATIVE
        ORDER NUMBER 10(III)(g)




                                      PER CURIAM
       The Supreme Court Committee on Child Support submitted its report to the court,

including the following recommendations: (1) a proposed revision to Administrative Order

Number 10(III)(g) on health insurance, (2) revisions to the family support charts, and (3)

study of the guideline models.

       Regarding the first recommendation, the proposed revision regarding health

insurance is to add the underlined text:

       Administrative Order Number 10

       ....

       Section III. Calculation of Support.

       ....

        g. Health Insurance. In addition to the award of child support, the court order shall
       provide for the child's health care needs, which normally would include health
       insurance if available to either parent at a reasonable cost. Health insurance coverage
       shall be considered reasonable if the cost of dependent coverage does not exceed 5%
       of the net income of the parent who is to provide such coverage. In applying the 5%
       standard for the cost of health insurance, the cost of dependent coverage is the
       difference between self-only and self with dependents or family coverage or the cost
       of adding the child(ren) to existing coverage.
                                  Cite as 2015 Ark. 384


The purpose of this amendment is to provide an income-based threshold to determine that

the cost of health insurance is reasonable. We approve this recommendation and adopt the

amendment, effective immediately.

       The committee advised the court that the study of guideline models, in particular,

consideration of following the national trend and moving from the percentage-of-obligor

income model to an income shares model, is still ongoing. We agree that this study needs

to continue, and we await the committee’s report.

       Finally, we decline to make any change to the support charts at this time.

       We thank the committee for its report on these recommendations and its hard work

on these important issues.